IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-41136
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,
                                  versus

                       FERNANDO MEZOMO DE LEON,

                                                   Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-169-1
                      --------------------
                         August 30, 2000

Before HIGGINBOTHAM, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

     Fernando     Mezomo-DeLeon   appeals   from   his   conviction   of

transporting aliens.      He contends solely that the evidence was

insufficient to support his conviction.       A reasonable jury could

have found beyond a reasonable doubt from the evidence that Mezomo

moved aliens inside the United States; that the aliens were present

in violation of the law; that Mezomo was aware of the aliens’

status; and that Mezomo acted wilfully in furtherance of the

aliens’ violation of the law.       United States v. Romero-Cruz, 201

F.3d 374, 376 (5th Cir.), cert. denied, 120 S. Ct. 2017 (2000).

Accordingly, the judgment is

     AFFIRMED.

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.